*363The opinion of the Court was delivered by
Watkins, J.
On Motion to Dismiss.
1st. That the clerk’s certificate is insufficient because it does not recite that the transcript contains “ all the evidence adduced on the trial.”
2d. The transcript is incomplete because it contains no note of evidence, no statement of the facts proven on the trial, and no bill of exceptions, nor assignment of errors filed in this Court.
An examination of the record discloses that the appellant was only, constructively,- a party to the record by newspaper publication of notice, and that he did not actually participate in the trial of the account and tableau of distribution.
Hence his appeal is to be viewed rather in the light of one taken by a third party resting his pietensions to relief upon the face of the papers, the correctness of which he concedes in point of fact, but the legality of which he puts at issue.
“Although a case, the transcript of which comes up without the evidence or any statement of facts, cannot be examined on the merits the court will consider and decide the questions of la/w presented by bills of exception.” 7 La. 173; 12 La. 415; 12 Ann. 332.
Under this view of the case, we have chosen to disregard the technical insufficiency of the certificate suggested — a fault not attributable to .the appellant — and proceed to the examination of the case.
Motion to dismiss overruled.